Citation Nr: 9911818	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1994 adverse rating determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Houston, Texas. 
This case was previously before the Board in November 1997 at 
which time it was remanded for further evidentiary 
development.  Those actions have now been completed and this 
case is properly before the Board for adjudication upon the 
merits.


FINDING OF FACT

There is competent evidence that PTSD is of service origin. 


CONCLUSION OF LAW

PTSD was incurred in military service. 38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§  3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is plausible and 
capable of substantiation, and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When the veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a).

Service connection may be established for disease or injury 
incurred or aggravated by military service.  38 U.S.C.A. §§ 
1110, 1131.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Further elaboration is noted in the case of Cohen v. Brown, 
where the United States Court of Veterans Appeals (Court) 
held that the three requisite elements for eligibility for 
service connection for PTSD are as follows: (1) a current, 
clear medical diagnosis of post- traumatic stress disorder 
(presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
38 C.F.R. § 3.304(f).  With regard to the first element, the 
Court stated that a "clear diagnosis" should be an 
"unequivocal" one. Id. at 139.

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reflect that at the 
time of his March 1969 entrance examination, the veteran was 
psychiatrically evaluated as normal.  No psychiatric 
complaints or findings were noted in service.  During the 
veteran's February 1971 separation examination, he was 
psychiatrically evaluated as normal.

The veteran filed his original claim for service connection 
for PTSD in October 1981. 

In April 1982, the veteran underwent VA examination.  The 
examiner's assessment was that the veteran suffered from PTSD 
complicated by chronic alcoholism.

In April 1982, the RO denied entitlement to service 
connection for PTSD.  The veteran filed a timely notice of 
disagreement (NOD) in May 1982 and submitted additional VA 
outpatient treatment records from August 1981 to November 
1982 in support of his claim.  Of note is a November 1982 VA 
report of examination by three psychiatrists that reflects 
the diagnosis of PTSD.   Thereafter, the RO issued a 
Statement of the Case (SOC).  The veteran failed to perfect 
his appeal.

In October 1993, the veteran sought to reopen his claim for 
entitlement to service connection for PTSD.  The veteran 
submitted VA hospitalization records from July 1991 to August 
1991, which reflect treatment for PTSD.

In May 1994, the RO determined that new and material evidence 
to reopen the claim for entitlement to service connection for 
PTSD had not been presented.

In a July 1994 statement to the RO, the veteran stated that 
he had been stationed in Vietnam in Cam Ranh Bay.  He stated 
that he was a cook's helper and witnessed traumatic events.  
He reported that he was under a great amount of stress while 
in Vietnam and that he experienced nightmares since that 
time.  He clarified that he had never been injured in 
Vietnam.  He stated that since his discharge from service, he 
had been unable to hold down a job for longer than one year 
and that he had approximately thirty jobs since service.  In 
a November 1994 statement to the RO, the veteran described 
hearing the voices of children and villagers crying.    He 
reported that he considered suicide and was fearful that he 
could kill someone.

The veteran filed a timely NOD in August 1994 and perfected 
his appeal in December 1994.

The veteran's service personnel records reflect that he was 
stationed in Vietnam from August 1970 to February 1971.  The 
veteran was awarded the National Service Defense Medal, 
Vietnam Service Medal, and Republic of Vietnam Campaign 
Medal.  His records reflect that he participated in an 
unnamed campaign.

In June 1997, the Department of the Army, U. S. Armed 
Services Center for Research of Unit Records (formerly 
Environmental Support Group (ESG)) provided the RO with an 
Operational Report-Lessons Learned (OR-LL) submitted by the 
U. S. Army Support Command- Cam Ranh Bay (USASC-CRB), the 
higher headquarters for the 97th Transportation Company and 
the 592nd Transportation Company.  The history revealed that 
for the period including the veteran's service dates, the 
reporting units' locations, missions, operations, and 
significant activities indicate several combat incidents in 
the area of the veterans' assigned units.  However, the 
veteran's specific stressors were not verified.

The RO reopened the veteran's claim for entitlement to 
service connection for PTSD in July 1997 and denied 
entitlement to service connection for PTSD.  Thereafter, the 
claims file was forwarded to the Board for review.

In a November 1997 Remand, the Board noted that de novo 
review was proper.  The Board noted that the regulations 
governing entitlement to service connection for PTSD had 
changed warranting reopening of the claim and thus further 
evidentiary development was warranted.

The veteran was subsequently scheduled for two VA 
examinations.  The veteran failed to report to the 
examinations. An October 1998 report of contact with the 
veteran's aunt revealed that the veteran's whereabouts were 
unknown.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.

The Board has reviewed the evidence of record and finds that 
it first reflects numerous and recent diagnoses of PTSD.  To 
the extent that this medical evidence indicates a current 
finding of PTSD, the Board finds that the initial requirement 
for a grant of service connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Court has indicated that this is a two-part process.  The VA 
must first determine if the evidence supports the existence 
of an alleged stressful event.  This is a factual 
determination, and hence is within the purview of the 
adjudicative process.  Only if this is so, a second 
determination must be made as to whether the stressor is of 
sufficient gravity to support a finding of PTSD.  This latter 
determination is medical in nature, and hence outside of the 
expertise of the RO and the Board.  West v. Brown, 7 Vet. 
App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his lay testimony must be accepted as 
conclusive as to their actual occurrence.  38 U.S.C.A. § 
1154(b); See also Cohen v. Brown, supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations. Moreover, there is no service evidence 
to demonstrate that the veteran personally engaged in combat.  
However, the Board has noted the 1970-1971 history of the 
veteran's unit, and that this history indicates that the 
veteran's unit saw combat in Vietnam.  Additionally, the 
veteran's service personnel records reflect that he 
participated in an unnamed campaign.  This documented enemy 
action, the Board concludes, may be sufficient to find that 
the veteran served in combat.

If the veteran is not found to have engaged in combat, he 
must provide verified stressors.  This is a factual 
determination, and within the expertise of the Board.  It is 
only after the veteran has met this initial test that it must 
be determined if these stressors could support a diagnosis of 
PTSD.

A review of the veteran's statements regarding stressors both 
directly to the RO and by way of histories noted during 
medical examination, indicates that the veteran has made 
reference to a number of stressful incidents, which include 
witnessing the death and wounding of fellow soldiers at Cam 
Ranh Bay.  Therefore, although the Board notes that there has 
been some inconsistency in the veteran's report of certain 
stressors, in view of the fact that independent service 
records have verified the veteran's report of being subjected 
to a period of enemy attack, the Board must find that the 
record contains evidence which supports the existence of a 
stressful event.

The Board also notes that under the criteria set forth in DSM 
IV, PTSD may be based on the experiencing of actual or 
threatened death or serious harm.  Since there are service 
records, which corroborate that he experienced such threat 
and these stressors have been found to support a diagnosis of 
PTSD, the Board finds that service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.





		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

